Citation Nr: 1225863	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  08-29 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for vision problems, claimed as a visual disability.

2.  Entitlement to service connection for a gastrointestinal disability, claimed as stomach pain.

3.  Entitlement to service connection for a bilateral knee disability, claimed as knee pain.

4.  Entitlement to service connection for a back disability, claimed as chronic back pain.

5.  Entitlement to service connection for upper and lower extremity numbness.

6.  Entitlement to service connection for upper and lower extremity muscle weakness.

7.  Entitlement to service connection for a bilateral wrist disability, claimed as wrist pain.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Counsel 


INTRODUCTION

The Veteran had active service from September 1997 to October 2006.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2007 by the Department of Veterans Affairs (VA) Indianapolis, Indiana, Regional Office (RO).

The issues of (1) entitlement to service connection for vision problems, claimed as a visual disability; (2) entitlement to service connection for a gastrointestinal disability, claimed as stomach pain; (3) entitlement to service connection for a bilateral knee disability, claimed as knee pain; (4) entitlement to service connection for a back disability, claimed as chronic back pain; (5) entitlement to service connection for upper and lower extremity numbness; (6) entitlement to service connection for upper and lower extremity muscle weakness; (7) entitlement to service connection for a bilateral wrist disability, claimed as wrist pain; and (8) entitlement to service connection for a cervical spine disability are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's currently diagnosed headaches are related to service.  


CONCLUSION OF LAW

Headaches were incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303(2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting in full the issue of entitlement to service connection for headaches.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also, Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that her currently diagnosed headaches are related to service.  In the alternative, the Veteran alleges a continuity of symptoms since discharge from service.  Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 3.303(d).  

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service treatment records associated with the claims file revealed that the Veteran was afforded a clinical evaluation and physical examination in July 1997 prior to entering service.  The Veteran denied a history of headaches and no neurological abnormalities were found at that time.  See also, April and May 2003 clinical evaluation and report of medical history (denying a history of headaches with no neurological abnormalities found on examination). 

In an undated annual well-woman examination, the Veteran reported subjective complaints of frequent, severe headaches.  Subsequently dated in-service treatment records beginning in July 2005 listed headaches among the conditions on the Veteran's active problems list.  At that time, the Veteran reported new onset headaches for approximately one week.  See optometry clinic note.  The diagnosis was headache, not likely vision related.  A follow-up optometry note dated that same month found no apparent ocular cause for the Veteran's headaches.  

The Veteran was afforded a neurology clinic appointment in October 2005.  She reported having headaches since 1997 when she came into the military.  According to the Veteran, her headaches increased with stress and sleep deprivation, but were unaffected by food or her menstrual cycle.  The diagnosis was common migraine without aura.  In a follow-up neurology clinic appointment dated February 2006, the Veteran's headaches were described as "probably a mixed 'vascular-muscle contraction headache' syndrome."  In April 2006, the Veteran was afforded a clinical evaluation and physical examination as part of a Medical Evaluation Board proceeding.  The Veteran reported frequent (i.e., almost daily) headaches, but no neurological abnormalities were noted at that time.  The Veteran was medically separated from service and received disability severance pay for low back pain. 

The Veteran presented to a VA medical facility in January 2007 with subjective complaints of constant headaches for which she took extra-strength Tylenol three times daily.  The impression was migraine headaches.  In March 2007, and within one year after discharge from service, the Veteran was afforded a VA general medical examination.  According to the Veteran, she experienced headaches since approximately 2002.  The diagnosis was migraines since 2002, since service.

In this case, the Veteran's service  treatment records documented both subjective complaints of headaches as well as objective diagnoses of common migraine without aura and/or a likely vascular-muscle contraction headache syndrome dating back to at least July 2005.  The Veteran is capable of observing symptoms related to her headaches and the Board ultimately finds the Veteran's statements in this regard to be competent.  The Board also finds credible the Veteran's statements that her headaches began in service and that she experienced a continuity of symptoms to the present, particularly were, as here, the Veteran's statements are supported by the objective findings contained in service treatment and post-service treatment records.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Resolving all reasonable doubt in the Veteran's favor, service connection for headaches is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

ORDER

Service connection for headaches is granted.  


REMAND

Preliminarily, service personnel records associated with the claims file indicated that the Veteran was medically separated from service and that she received disability severance pay.  While an October 2006 medical board examination report appears to suggest that she was medically separated from service because of low back pain, the Physical Evaluation Board report and its accompanying findings are not included in the claims file.  On remand, therefore, the RO must contact the appropriate service department and/or Federal agency to obtain any and all records related to the Veteran's medical separation from service and receipt of disability severance pay.  See also, May 2012 informal hearing presentation (requesting that VA obtain complete copies of the Veteran's service records, including those related to her medical discharge from service.   

Service personnel records dated June 1997 revealed that the Veteran underwent a medical prescreening evaluation prior to entering service.  The prescreening evaluation was unremarkable except for the Veteran's acknowledgement that she wore glasses and contact lenses.  The Veteran was afforded a clinical evaluation and physical examination in July 1997 prior to entering service.  The Veteran was noted to have defective vision (i.e., myopia) bilaterally, but this condition was not considered disqualifying.  No orthopedic, neurological, or gastrointestinal abnormalities were found.

An optometry note dated September 1997 revealed evidence of decreased visual acuity.  In February 1998, the Veteran reported subjective complaints of stomach pain upon exertion.  The diagnosis was rectus abdominus strain.  The Veteran returned to sick call on several other occasions from February to April 1998 to report continued complaints of lower quadrant tenderness and abdominal pain of an unknown etiology.  An upper gastrointestinal series with small bowel follow-through was negative for evidence of obstruction or mucosal lesions.  An air contrast barium enema performed in March 1998 was likewise normal.  However, evidence of spina bifida of the sacrum was noted.  The Veteran's abdominal pain was also attributed on different occasions to constipation or vaginosis.  A right upper quadrant ultrasound performed in July 1999 was normal.

The Veteran was subsequently involved in a motor vehicle accident in September 1999.  She reported subjective complaints of neck pain.  X-rays of the cervical spine showed apparent fusion of C6-7, but was otherwise unremarkable.  The diagnosis was muscle strain.  In November 1999 and October 2000, the Veteran was treated for right knee pain.  Retropatellar pain syndrome was diagnosed and the Veteran was placed on temporary physical profile with instruction to perform aerobic conditioning exercises at her own pace.  The temporary profile was extended on more than one occasion, but x-rays of the right knee were negative.  

In August 2001, the Veteran reported right hand pain for a period of three months.  She denied history of trauma.  An x-ray of the right hand and wrist was normal.  In an April 2003 report of medical history, the Veteran reported subjective complaints of knee trouble.  A clinical evaluation performed in May 2003 was essentially normal and no orthopedic, neurological, or gastrointestinal abnormalities were found.  The Veteran was, however, noted to be mildly anemic.  A notation described the Veteran as being "asymptomatic."  

The Veteran delivered a baby via cesarean surgery in August 2003.  Thereafter, she frequently reported post-partum complaints of thoracic and lumbar spine pain for which she was prescribed physical therapy treatment.  See treatment records dated October 2003 to September 2006.  X-rays of the Veteran's lumbar spine taken in March 2004 were normal.  The Veteran's symptoms were variously diagnosed as strain, chronic low back pain, and mechanical back pain.  In November 2004, the Veteran reported subjective complaints of numbness and tingling in the lower extremities, as well as leg cramps.  The Veteran was treated for conjunctivitis in March 2005, while regular astigmatism and myopia was found on examination in July 2005.

The Veteran returned to sick call in January 2006 with subjective complaints of low back pain with recurrent numbness and tingling in the upper and lower extremities.  The diagnosis was lumbago, numbness (hyperesia), tingling (paresthesia), motor paresis, and muscle weakness.  Chronic pain syndrome, including constant low back pain, intermittent neck pain, and knee pain, was diagnosed in February 2006 and the examiner contemplated a rheumatology consultation in light of the Veteran's complaints.  Nerve conduction studies were normal.  See February 2006 neurology consultation note.  The Veteran also underwent a clinical evaluation and physical examination in April 2006 as part of a Medical Evaluation Board proceeding.  She reported subjective complaints related to eye and knee trouble, painful joints, and recurrent back pain, among other problems.  A physical examination revealed evidence of decreased range of motion, tenderness to palpation over the lumbar paraspinals, and increased pain in the thoracolumbar spine.  The Veteran was placed on extended physical profile as a result of her back pain and hand pain.  The Veteran was medically separated from service and received disability severance pay for low back pain. 

The Veteran was afforded a VA eye examination in March 2007.  The diagnosis was myopic astigmatism, ocular health within normal limits.  The Board is aware that congenital or developmental defects, refractive errors of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2011).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive errors of the eye even if visual acuity decreased in service.  38 C.F.R. §§ 3.303(c), 4.9 (2011); see also, VAOPGCPREC 82-90.  The VA Adjudication Procedure Manual, M21-1MR, provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR.  In light of the Veteran's subjective complaints of vision problems on separation from service and treatment for conjunctivitis in service, a new VA examination is needed on remand to determine whether the Veteran suffered a superimposed disease or injury in service which resulted in additional disability.  

Similarly, the Veteran was afforded a VA general medical examination in March 2007.  The Veteran attributed her bilateral wrist, low back, cervical spine, and bilateral knee pain to service (i.e., in the performance of her duties as a typist and due to physical training activities).  X-rays of the lumbosacral spine, right wrist, and knees were normal.  X-rays of the cervical spine showed changes at C6-7 due to old injury or a congenital variation.  A positive Tinel's sign was noted in the right wrist.  The diagnosis was lumbago in 2003 since service; congenital fusion at C6-7 diagnosed in service in 2005; and spina bifida of the sacrum diagnosed in service in March 1998.  Subsequent VA treatment records associated with the claims file show a possible diagnosis of early carpal tunnel syndrome, as well as continued complaints of chronic low back pain, numbness, and tingling. 

The Board finds March 2007 VA general medical examination to be inadequate for evaluation purposes because the examiner failed to indicate whether the Veteran had a gastrointestinal disability, a bilateral wrist or knee disability, and/or a disability manifested by numbness and weakness of the upper and lower extremities.  Further, it is unclear from the record whether the Veteran's cervical spine disability is a congenital defect or disease.  The examiner also failed to discuss the impact, if any, of the Veteran's involvement in the September 1999 motor vehicle accident.  On remand, therefore, the Veteran must be afforded a new VA examination to address these issues.  
      
Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of the issues currently on appeal.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from August 2008 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  The RO must contact the appropriate service department and/or Federal agency to obtain any and all records, including but not limited to the Physical Evaluation Board report, pertaining to the Veteran's medical separation from service and receipt of disability severance pay.  The service department and/or Federal agency must also be asked to identify the agency or department that could provide any information it could not provide.  Follow-up inquiries must be conducted accordingly.  All documents must be associated with the claims file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) explain that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

3.  The Veteran must be afforded a VA eye examination to determine the etiology of her astigmatism and myopia.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner must express an opinion as to whether there was a superimposed injury or disease in service that resulted in additional disability.  In reaching this conclusion, the examiner must comment on the significance of the Veteran's in-service treatment for conjunctivitis and subjective complaints of eye problems on separation from service, if any.   

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The Veteran must be afforded a VA examination to determine the etiology of her claimed gastrointestinal disability.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner must express an opinion as to whether the Veteran has a currently diagnosed gastrointestinal disability, and if so, whether it is related to related to her period of active service or any incident therein..  In reaching this conclusion, the examiner must comment on the significance of the Veteran's in-service treatment for abdominal pain, if any.   

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The Veteran must be afforded a VA examination to determine the etiology of her claimed orthopedic disabilities.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner must express an opinion as to whether the Veteran has a currently diagnosed back, bilateral knee, and/or bilateral wrist disability, and if so, whether it is related to related to her period of active service or any incident therein.  In reaching this conclusion, the examiner must comment on the significance of the Veteran's in-service treatment for chronic low back pain, retropatellar pain syndrome, and hand pain, if any.  The examiner must provide an etiological opinion with respect to each of the claimed back, bilateral knee, and bilateral wrist disabilities.

Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner must express an opinion as to when the Veteran's cervical spine disability was first manifested (i.e., prior to service, in service, or after discharge from service).  The examiner must also express an opinion as to whether the Veteran's cervical spine disability is a congenital/developmental defect or a disease process.  If the examiner determines that the cervical spine disability is a congenital/developmental defect, the examiner is asked to indicate whether there was a superimposed disease or injury in service that resulted in additional disability, including but not limited to injury caused by the Veteran's September 1999 motor vehicle accident.

If the examiner determines that the Veteran's cervical spine disability existed prior to service, the examiner must provide a basis for that finding and indicate whether the pre-existing cervical spine disability was aggravated by service.  If the examiner answers this question affirmatively, the examiner must indicate whether the increase in severity is due to the natural progress of the disease.  If the examiner determines that the cervical spine disability did not increase in severity during service, the examiner must indicate as such.  If the examiner determines that the Veteran's cervical spine disability did not exist prior to service, the examiner must express an opinion as to whether it is related to her period of active service or any incident therein.    

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

6.  The Veteran must be afforded a VA examination to determine the etiology of her claimed neurological disabilities.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner must express an opinion as to whether the Veteran has a currently diagnosed disability manifested by numbness and muscle weakness in the upper and lower extremities, and if so, whether it is related to related to her period of active service or any incident therein.  In reaching this conclusion, the examiner must comment on the significance, if any, of the Veteran's in-service treatment for these symptoms.  The examiner must provide an etiological opinion with respect to each of the claimed neurological disabilities.
    
The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

7.  The RO must notify the Veteran that it is her responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

9.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand orders, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, the Veteran may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


 
______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


